Citation Nr: 0701388
Decision Date: 01/18/07	Archive Date: 04/19/07

DOCKET NO. 04-22 623                        DATE JAN 18 2007


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California

THE ISSUE

Entitlement to a rating in excess of 10 percent for bipolar disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from July 1979 to July 1999. This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action on his part is required.

REMAND

The veteran was last examined by VA in February 2003, at which time he denied having any significant psychiatric problems and was assigned a GAF score of75 for his bipolar disorder. He was seen at the VA clinic the next month reporting that his irritable hypomania was not being controlled by Lithium. Divalproex was added to his prescribed medications, and he was assigned a GAF score of 55. He requested an increased dosage of Lithium in July 2003. The current status of his bipolar disorder is uncertain, and a follow-up examination is indicated. VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the veteran's complete VA clinical records since May 2004.

2. Thereafter, the RO should arrange for the veteran to be afforded a psychiatric evaluation to ascertain the current severity of his bipolar disorder. The veteran's claims file must be reviewed by the examiner. The examiner should identify all of the veteran's psychiatric symptoms, note their frequency and

- 2 



severity, and opine regarding the degree of functional impairment associated with the symptoms found. The examiner should explain the rationale for all opinions given.

3. The RO should then re-adjudicate the claim. If any benefit sought remains denied, the veteran and his representative should be provided with an appropriate supplemental statement of the case, and given the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant until he is notified.

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment by the RO.

GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.11O0(b) (2006).

- 3 



